Citation Nr: 0714369
Decision Date: 05/15/07	Archive Date: 06/27/07

DOCKET NO.  04-38 781	)	DATE MAY 15 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1966 to September 1969.

This matter is before the Board of Veterans Appeals (Board) from a January 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for hepatitis C.  The RO issued a notice of the decision in January 2004, and the veteran timely filed a Notice of Disagreement (NOD) in April 2004.  Subsequently, in October 2004 the RO provided a Statement of the Case (SOC), and thereafter, in November 2004, the veteran timely filed a substantive appeal.

The veteran did not request a hearing on this matter.  On appeal, in May 2006, the Board requested a medical advisory opinion from the Veterans Health Administration (VHA) regarding the etiology of the veteran's hepatitis C.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) (2006).  The veteran was notified of this request in accordance with 38 C.F.R § 20.903 (2006).  Thereafter, in December 2006, the Board received the medical opinion, and in January 2007 and February 2007, it notified the veteran of its receipt of this report and provided a copy of it to the veteran, as required by § 20.903.  The Board afforded the veteran a period of 60 days to respond to the VHA opinion and to submit any additional evidence in support of his claim.  As the 60-day period has expired, the Board may now proceed with its review of the appeal.  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran in the development of his claim and has notified him of most of the information and evidence necessary to substantiate the claim addressed in this decision; of the information VA failed to provide, no prejudice to the veteran resulted. 

2.	The veteran currently has hepatitis C, which was first diagnosed many years after service; the medical evidence, to include a competent opinion does not establish a causal link between this disease and the veterans service or any incident thereof, to include his in-service eye surgery and claimed blood transfusion, razor injury, routine inoculations and blood draws.

CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 5103, 5103, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the February 2003 letter sent to the veteran by the RO apprised him of most of the information and evidence needed to substantiate the claim, and that any information the RO neglected to provide did not result in prejudice to the veteran. 

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veterans service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.  

The February 2003 letter from the RO satisfies most of these mandates.  It informed the veteran about the type of evidence needed to support his claim, namely, proof of: (a) an injury in military service or disease that began in or was made worse during military service, or an event in service causing injury or disease; (b) a current physical or mental disability; and (c) a relationship between the current disability and an injury, disease or event in service.  It also asked the veteran for information demonstrating that he had symptoms of hepatitis C in service or that he had been exposed to certain risk factors during service.  This correspondence clearly disclosed VAs duty to obtain certain evidence for the veteran, such as medical records, employment records and records held by any Federal agency, provided the veteran gave consent and supplied enough information to enable their attainment.  It made clear that although VA could assist the veteran in obtaining these records, he carried the ultimate burden of ensuring that VA received all such records.  This letter additionally apprised the veteran that VA would schedule a medical examination or obtain a medical opinion for him if the RO determined such to be necessary to make a decision on the claim.  The Board thus finds that the veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), revd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
  
While the February 2003 letter and other subsequent VCAA correspondences did not specifically ask the veteran to provide VA with any other supporting evidence or information in his possession, a requisite for proper VCAA notice, the Board determines that such a lack of notice did not operate to prejudice the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), revd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The Court has held that an error whether procedural or substantive, is prejudicial when [it] affects a substantial right so as to injure an interest that the statutory or regulatory provision involved was designed to protect such that the error affects the essential fairness of the [adjudication].  Id., at 116.  That is, the key to determining whether an error is prejudicial is the effect of the error on the essential fairness of the adjudication.  Id.  [A]n error is not prejudicial when [it] did not affect the essential fairness of the [adjudication], and non-prejudicial error may be proven by demonstrating that any defect in notice was cured by actual knowledge on the part of the [veteran] that certain evidence (i.e., the . . . evidence needed to substantiate the claim) was required and that [he] should have provided it.  Id., at 121; accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no prejudicial error to veteran resulted in defective VCAA notice when the veteran, through his counsel, displayed actual knowledge of the information and evidence necessary to substantiate his claim).  Moreover, the Court has observed that there could be no prejudice if the purpose behind the notice has been satisfied . . . that is, affording a claimant a meaningful opportunity to participate effectively in the processing of [the] claim. . . .  Mayfield, supra, at 128.     

In the instant case, the Board, as recently as January 2007 and February 2007, sent letters to the veteran wherein it expressly advised him that he had additional time within which he could send us any additional evidence or argument you may wish to submit.  (Emphasis added).  The Board construes this notification as apprising the veteran that he should submit all relevant evidence in his possession, and therefore, he was afforded a meaningful opportunity to participate effectively in the processing of [the] claim, in accordance with Mayfield, despite the fact that he elected not to offer any additional evidence.  Id.  Thus, the veteran suffered no prejudice as a result of the defective VCAA notice.  
  
With respect to the Dingess requirements, the veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, but he was not provided with notice of the type of evidence necessary to establish a rating or effective date for the rating.  Despite the inadequate notice provided to the veteran on these latter two elements, the Board finds no prejudice to him in proceeding with the issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  This is because the Boards determination that a preponderance of the evidence weighs against his service connection claim renders moot any question about a disability rating and effective date.         

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim.  VA did provide such notice to the veteran prior to the January 2004 RO decision that is the subject of this appeal in its February 2003 letter.  Accordingly, the RO provided proper VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim).  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretarys various duties to claimant).  

VA informed the veteran of its duty to assist in obtaining records and supportive evidence, and the veteran was provided a July 2003 VA examination and a competent August 2006 VHA opinion.  The latter opinion in particular was based upon a review of the relevant evidence in the claims file and supported by a rationale with citation to the clinical record.  The Board finds that the medical evidence of record is sufficient to resolve this appeal, and the VA has no further duty to provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the veteran, and thus, no additional assistance or notification was required.  The veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that [f]or service connection to be awarded, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. Secy of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  If the veteran fails to demonstrate any one element, denial of service connection will result.  Disabled Am. Veterans, supra; Coburn, supra.

With respect to the current disability prong, the Court has recognized that, [i]n the absence of proof of a present disability there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that [a] service-connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability); see also Chelte v. Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the veterans claim was not well grounded when the evidence establishe[d] only that the veteran had a [disability] in the past, not that he has a current disability).

Turning to the second, incurrence in or aggravation by service prong, the Court has expressed that [s]ervice connection for VA disability compensation . . . will be awarded to a veteran who served on active duty during a period of war . . . for any disease or injury that was incurred in or aggravated by such service.  Caluza, 7 Vet. App. at 505.  VA may grant service connection, despite a diagnosis after discharge, when all the evidence, including that pertinent to service, establishes that the veteran incurred the disease during service.  See 38 C.F.R. § 3.303(d); accord Caluza, supra (When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the veterans service, or by evidence that a presumption period applied).  

With respect to the third, nexus prong, the veteran must demonstrate through medical evidence that a causal relationship exists between the present disability and an in-service event.  Shedden, 381 F.3d at 1167.  Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence must demonstrate that the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Mere lay assertions of medical status do not constitute competent medical evidence.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay persons are not competent to offer medical opinions).  Alternatively, a veteran can establish a nexus between service and the current disability by offering medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of proof applied in decisions on claims for veterans benefits.  A veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  


III. Analysis 
a. Factual Background
The veterans September 1966 Report of Medical Examination for Enlistment contains a normal clinical evaluation of all systems.  It bears no indication of a hepatitis C diagnosis.  The accompanying Report of Medical History similarly discloses no history of hepatitis C.    

A November 1966 Clinical Record indicates that the veteran had retinal detachment in the left eye.  

In December 1966 the veteran underwent surgery (scleral buckling) to repair his left eye detached retina.  The performing surgeon, W.D.A., described the operation in significant detail, but made no mention of the occurrence of any blood transfusion.  

A February 1967 clinical record, Form 84-R, indicates that the veteran had retinal detachment, left eye, which had been treated surgically.  Under the selected administrative data portion of this Form in the lower right corner, W.D.A. initialed the following statement: I certify that I have reviewed the contents of this record and find it adequate and further certify I have reviewed the blood transfusions administered.  The attending physician did not initial this portion of the Form, but signed the bottom of it.  No other SMRs, to include nursing notes, progress notes, and other pre- and post-operative records, contain any indication that a blood transfusion occurred in relation to the veterans eye surgery.     

Another Form 84-R, dated May 1967, contains comparable information as that contained in the February 1967 Form, except that the May 1967 record did not have the certification that was placed in the lower right side of the earlier document; that is, the May 1967 record bears no indication of a blood transfusion during this surgical procedure.  Also, the May 1967 Form, unlike the February 1967 Form, contains the signature of H.E.L., the Medical Records Officer/Registrar.  

A January 1969 Record of Proceedings Under Article 15 indicates that the veteran intentionally cut his wrist with a razor blade.  

The veterans July 1969 Report of Medical Examination for Separation contains a normal clinical evaluation of all systems and bears no indication of a hepatitis C diagnosis.  The companion Report of Medical History likewise reflects no notation of a hepatitis C diagnosis or treatment therefor.  The veterans in-service eye surgery was noted. 

December 2002 VA medical reports diagnose the veteran with hepatitis C.

In a March 2003 Statement in Support of Claim, the veteran indicated that he had a blood transfusion for his eye surgery and noted that he cut his wrist with a razor.  He reported no other hepatitis C risk factors.  

An April 2003 VA medical examination report contains a hepatitis C diagnosis.  The veteran reported having had a blood transfusion in 1966 at Walter-Reed Army Hospital.  He denied having any tattoos, body piercings, exposure to blood, gamma globin injections or engaging in any high risk sexual activity.  The veteran admitted to having used intravenous (IV) drugs on three occasions without sharing needles.   

An April 2003 private medical report by Dr. J.C.B. indicates that the veteran had a history of hepatitis C, the origin of which was obscure, although the veteran reported that he had had a blood transfusion for his retinal detachment surgery in 1966.  Dr. J.C.B. parenthetically noted that [i]t would be unusual to have a blood transfusion for a retinal detachment procedure.   

A May 2003 VA medical record indicates that the veteran had hepatitis C.  

In July 2003 the veteran submitted to a VA examination.  The clinician had reviewed the claims file.  The veteran indicated that he had been diagnosed with hepatitis C on routine screening two years earlier and confirmed that he had used IV drugs on six occasions in 1992, although he denied having shared needles.  The VA clinician also conveyed that the veteran believed that he had a blood transfusion during his eye surgery in 1966, but the examiner stated that he could find no reference to any transfusion on the operation note, physicians orders, progress notes, nursing notes, anesthesia notes or laboratory.  He noted that the veteran had had IV fluids and medications for the surgery.  The veteran did not recall any other episodes of possible transfusions, and he denied having tattoos or other known exposure to hepatitis C.  The clinician offered his impression that after a careful review of the records, he could find no evidence of blood transfusion or sufficient evidence to conclude that the veteran was exposed to hepatitis C with his in service inoculations or eye surgery.  He concluded that the veterans history of IV drug use was more likely than not the source of the hepatitis C.          

In his April 2004 NOD the veteran stated that the ratings specialist had not considered the notation of blood transfusion contained in his February 1967 clinical record, Form 84-R.  

In his November 2004 substantive appeal, the veteran indicated that he believed his hepatitis C to have resulted from a variety of incidents during service, to include, routine inoculations, a razor cut in January 1969, blood draws or his eye surgery with alleged blood transfusion.  

In a December 2004 statement the veteran, through his accredited representative, stated that he never shared needles during the few times he used IV drugs.  He also stated that there was proof that he received a blood transfusion during his in service eye surgery.  

In his August 2006 VHA opinion, Dr. J.C., MD, MS, MPH, recounted the veterans claim that he incurred his hepatitis C during service as a result of a scleral buckle procedure for a retinal detachment.  He acknowledged the generic, typed notation on the veterans February 1967 in-service eye surgery medical report, Form 84-R, signed by a W.D.A., stating that I certify that I have reviewed the content of this record and find it adequate and further certify that I have reviewed the blood transfusions administered.

Dr. J.C. determined that from an ophthalmology perspective, it was less likely than not that the veteran had in fact received any blood transfusion during his eye surgery.  He commented that generally, such transfusions are an extremely rare complication of surgery for retinal detachment.  More specifically, in support of his conclusion, Dr. J.C. noted that the veterans pre-operative hematocrit was normal; his estimated blood loss was minimal; operative notes documented intravenous fluids but no blood transfusions; physicians orders contained no blood transfusions; there was no evidence of hypotension or other indication of transfusion; the dictation of procedure made no mention of a blood transfusion; and the brief operative note in the medical record did not reference the occurrence of a blood transfusion.     

In terms of the likelihood that the veteran contracted hepatitis C during service from self-inflicted razor cuts, routine inoculations or multiple blood draws, Dr. J.C. stated that it was less likely than not that any of these occurrences led to his hepatitis C diagnosis.  In support of this conclusion, he cited the following rationales: that a self-inflicted razor wound would represent a highly unlikely mode of transmission of hepatitis C; and that procedures for routine inoculations and blood draws during this time period did not include reusing needles, which would therefore represent a highly unlikely mode of transmission of this virus.  Dr. J.C. commented that the actual incident that gave rise to the veterans current hepatitis C may never be known, but that the eventual diagnosis was more likely related to an incident after his military service.  

Dr. J.C. also addressed the apparent inconsistencies reflected in the veterans SMRs, namely that his medical record was confusing as to the question of whether a blood transfusion took place during his eye surgery.  He noted that a literal or strict interpretation of the veterans SMRs pertaining to the surgery could lead to the conclusion that a blood transfusion occurred, as the certification initialed by W.D.A. on the February 1967 Form 84-R  indicated that he had reviewed the blood transfusions administered.  However, Dr. J.C. noted that this seemingly general or boilerplate language did not appear linked to any cogent evidence in the SMRs of a blood transfusion having actually occurred.  In addition, he observed that a second Form 84-R, dated May 1967, did not contain the boilerplate language about the review of transfusions, and of note, only this second document contained the signature of the Medical Records Officer/Registrar, H.E.L.          

b. Discussion
The Board determines that the evidence preponderates against the veterans claim.  Specifically, all of the veterans SMRs are negative of any complaints if, treatment for or diagnosis of hepatitis C, to include his Reports of Medical Examination and History upon his service entry and discharge and those records in between.  In addition, while the February 1967 Form 84-R report contains generic language intimating that the veteran may have had a blood transfusion during his in-service eye surgery, which could represent a potential hepatitis C risk factor, a subsequent record, also a Form 84-R, contains no indication that he in fact had such a transfusion.  The Board notes the apparent inconsistency between the two Forms, as well as the fact that all of the veterans other related SMRs, to include the eye surgeons narrative of the procedure and nurses notes, do not reflect the occurrence of any blood transfusion, thus strongly suggesting that no such transfusion occurred.  Dr. J.C.s August 2006 IME report noted the silence in all but the one of the veterans SMRs pertaining to a transfusion, as well as the contradiction of the February 1967 report by the later May 1967 record, and considered this significant in his conclusion that the veteran less likely than not received any blood transfusion for his 1966 eye surgery.  Dr. J.C.B. in April 2003 similarly observed that it would be unusual for an individual to have a blood transfusion for a retinal detachment procedure.  This evidence as a whole therefore leads the Board to conclude that the veteran did not undergo a blood transfusion for his eye surgery during service, and therefore, that he could not have contracted hepatitis C from any such procedure.    

Also weighing against the veterans claim is the fact that Dr. J.C. determined that it was less likely than not that the veterans current hepatitis C had a causal link to any incident in service, to include cutting himself with a razor, receiving routine inoculations and undergoing blood draws.  This physician thoroughly reviewed the entire claims file and offered a rationale for his opinion, to include an explanation that administrators of such inoculations or draws would not reuse needles when performing inoculations or blood draws, and that transmission of the hepatitis C virus through a self-inflicted razor cut would be highly unlikely.  Moreover, Dr. J.C., based on a consideration of all the evidence, concluded that the veteran contracted hepatitis C sometime after service, and the July 2003 VA examiner similarly attributed the veterans hepatitis C diagnosis to his admitted post-service IV drug use.  In light of this evidence, and in the absence of any supporting competent medical evidence to the contrary, the Board must deny the veterans claim.  
      

IV. Conclusion 
For the reasons stated above, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

